Case: 09-50571     Document: 00511086080          Page: 1    Date Filed: 04/20/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 20, 2010
                                     No. 09-50571
                                  Conference Calendar                       Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JESUS ENRIQUE GONZALEZ-URQUIZA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Western District of Texas
                              USDC No. 3:09-CR-585-1


Before SMITH, PRADO, and HAYNES, Circuit Judges.
PER CURIAM:*
        Appealing the judgment in a criminal case, Jesus Enrique Gonzalez-
Urquiza raises arguments that are foreclosed by Almendarez-Torres v. United
States, 523 U.S. 224, 235 (1998), which held that convictions used to enhance a
sentence under 8 U.S.C. § 1326(b)(2) need not be set forth in the indictment.
The Government’s motion for summary affirmance is GRANTED, and the
judgment of the district court is AFFIRMED.



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.